Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed February 9, 2022, claims 11-18 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see pages 5-7, sections A and section B, filed February 9, 2022, with respect to claims 11-18 have been fully considered and but they are not persuasive.   
A second ground of rejection is further presented in view of Gunnarsson et al (US Pub. No.:2016/0353511), in view of IDS submitted 2/9/2022.

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … Turning to Ericsson, Ericsson discloses: For LTE re-establishment the UE will upon initiation suspend all RBs except SRBO. The UE will then send the RCConnectionReestablishmentRequest on SRBO. At this state they UE will either get back a RRCConnectionReestablishment on SRBO or a RRCConnectionReestablishmentReject on SRBO. See section 3, first paragraph, of Ericsson. Applicant respectfully submits that the Examiner appears to associate the feature of "[for] LTE re-establishment the UE will upon initiation suspend all RBs except SRBO" with the feature of "release radio resources including associated Radio Link Control (RLC) entities, Packet Data Convergence Protocol (PDCP) entities and Service Data Adaptation Protocol (SDAP) for all established radio bearers which do not include a Signaling Radio Bearer 0 (SRBO)," as recited by independent claim 11. Applicant respectfully disagrees and submits that there is no detailed explanation in Ericsson how to suspend all RBs except SRBO upon initiation. Specifically, Ericsson neither discloses nor suggests that the UE will release radio resources including associated RLC entities, PDCP entities and SDAP for all RBs except SRBO, when the UE suspends all RBs except SRBO. Applicant respectfully submits that the Examiner fails to 
Withdrawal of the pending rejection is therefore respectfully requested.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 11, Ericsson clearly teaches, transmit a Radio Resource Control (RRC) connection reestablishment request message; receive an RRC connection setup message in response to the RRC connection reestablishment request message (see section 5.3.7.1-1, the UE sends the RRC connection re-establishment request message to the EUTRAN and if the EUTRAN sends an RRC connection re-establishment message to the UE, the UE will newly establish SRB1 and send an RRC connection re-establishment completion message to the EUTRAN on SRB1); 
release radio resources including associated Radio Link Control (RLC) entities, Packet Data Convergence Protocol (PDCP) entities and Service Data Adaptation Protocol (SDAP) for all established radio bearers which do not include a Signaling Radio Bearer 0 (SRB0) (see sections 2-4, for LTE re-establishment, a UE suspending all RBs except for SRB0 when starting up; then, the UE sends an RRC connection re-establishment request message on SRB0. As shown in 5.3.7.1-2, the UE sends the RRC connection re-establishment request message to an EUTRAN, the EUTRAN sends an RRC connection re-establishment rejection message to the UE, and when an RRC connection re-establishment rejection message is returned thereby, the UE will execute an action when leaving the RRC connection state and 
indicate, by an RRC layer, an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE  (see proposal 3, to enhance NR RRC re­ establishment, the enhancement are completed by: sending a re-establishment message on SRB1; and supporting immediate NAS recovery (RRC connection establishment) in case of RRC re-establishment failure, see also section 3, in case it gets back the RRCConnectionReestabishmentReject the UE will perform actions upon leaving RRC connected state and inform NAS layer about RRC connection failure, this will trigger the NAS layer to perform recovery which includes a new RRC connection setup / an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE, the UE will execute an action when leaving the RRC connection state and notify an NAS layer that the RRC connection fails, which will trigger the NAS layer to execute recovery, which comprises newly configuring an RRC connection, see Fig. 5.3.7.1-2).

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … In the Office Action, the Examiner rejects claims 12, 14, 16, and 18 under 35 U.S.C. § 103 as being unpatentable for purported obviousness over Ericsson and further in view of Ericsson805 ("NR re-establishment, R2-1804805, 04-2018", hereinafter "Ericsson805"). See page 6, item 6, of the Office Action. As discussed in section A above, independent claims 11, 13, 15, and 17 are patentably distinguishable over Ericsson. As such, claim 12 depending from and further limiting patentable independent claim 11, claim 14 depending from and further limiting patentable independent claim 13, claim 16 depending from and further limiting patentable independent claim 15, and claim 18 depending from and further limiting patentable independent claim 17 are, afortiori, also patentably distinguishable over Ericsson, as well as Ericsson in combination with any other cited 
Withdrawal of the pending rejection is therefore respectfully requested.

In response to applicant's argument, the examiner respectfully disagrees with the argument above. See above response.
	Regarding claim 12, Ericsson further disclose  wherein the memory stores further instructions that cause the processor to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer (see proposal 3, to enhance NR RRC re­ establishment, the enhancement are completed by: sending a re-establishment message on SRB1; and supporting immediate NAS recovery (RRC connection establishment) in case of RRC re-establishment failure, see also section 3, in case it gets back the RRCConnectionReestabishmentReject the UE will perform actions upon leaving RRC connected state and inform NAS layer about RRC connection failure, this will trigger the NAS layer to perform recovery which includes a new RRC connection setup); and Ericsson805 disclose wherein a memory stores further instructions that cause a processor to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer, enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure (see page 5.3.7, a UE receives an RRC re-establishment, wherein the UE should: stop a timer T301; if the RRCReestablishment comprises masterCellGroup: execute cell group configuration for the received masterCellGroup according to 5.3.5.5; if the RRC re-establishment comprises radioBearerConfig, then the steps comprise: carry out radio bearer configuration according to 5.3.5.6; perform the actions upon going into RRC_IDLE as specified in 5.3.11, the release cause being "other", and end the program; and create an RRCReestablishmentComplete message and submit the message to lower layers for transmission).

Notice re prior art available under both pre-AIA  and AIA 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being obvious by Ericsson (NR Re-establishment procedure, R2-1801010, 01-2018).

As per claim 11, Ericsson disclose A User Equipment (UE) (see Figure 5.3.7.1-1, 5.3.7.1-2, UE), comprising: 
a processor (see Figure 5.3.7.1-1, 5.3.7.1-2, UE with a CPU/a processor); and 
a memory (see Figure 5.3.7.1-1, 5.3.7.1-2, UE with memory for storing), wherein the memory stores instructions that cause the processor to: 
transmit a Radio Resource Control (RRC) connection reestablishment request message; receive an RRC connection setup message in response to the RRC connection reestablishment request message (see section 2-4, the UE sends the RRC connection re-establishment request message to the EUTRAN and if the EUTRAN sends an RRC connection re-establishment message to the UE, the UE will newly establish SRB1 and send an RRC connection re-establishment completion message to the EUTRAN on SRB1); 

indicate, by an RRC layer, an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE  (see proposal 3, to enhance NR RRC re­ establishment, the enhancement are completed by: sending a re-establishment message on SRB1; and supporting immediate NAS recovery (RRC connection establishment) in case of RRC re-establishment failure, see also section 3, in case it gets back the RRCConnectionReestabishmentReject the UE will perform actions upon leaving RRC connected state and inform NAS layer about RRC connection failure, this will trigger the NAS layer to perform recovery which includes a new RRC connection setup / an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE).

As per claim 13, claim 13 is rejected the same way as claim 11.

As per claim 15, Ericsson disclose A Base Station (see Figure 5.3.7.1-1, 5.3.7.1-2, EUTRAN / a base station) comprising: 
a processor (see Figure 5.3.7.1-1, 5.3.7.1-2, EUTRAN with a CPU / a processor); and 

receive a Radio Resource Control (RRC) connection reestablishment request message; and transmit an RRC connection setup message in response to the RRC connection reestablishment request message, wherein the RRC connection setup message is information that causes a User Equipment (UE) (see section 5.3.7.1-1, the UE sends the RRC connection re-establishment request message to the EUTRAN and if the EUTRAN sends an RRC connection re-establishment message to the UE, the UE will newly establish SRB1 and send an RRC connection re-establishment completion message to the EUTRAN on SRB1) to: 
release radio resources including associated Radio Link Control (RLC) entities, Packet Data Convergence Protocol (PDCP) entities and Service Data Adaptation Protocol (SDAP) for all established radio bearers which do not include a Signaling Radio Bearer 0 (SRB0) (see sections 2-4, for LTE re-establishment, a UE suspending all RBs except for SRB0 when starting up; then, the UE sends an RRC connection re-establishment request message on SRB0. As shown in 5.3.7.1-2, the UE sends the RRC connection re-establishment request message to an EUTRAN, the EUTRAN sends an RRC connection re-establishment rejection message to the UE, and when an RRC connection re-establishment rejection message is returned thereby, the UE will execute an action when leaving the RRC connection state and notify an NAS layer that the RRC connection fails, which will trigger the NAS layer to execute recovery, which comprises newly configuring an RRC connection); and 
indicate, by an RRC layer, an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE (see proposal 3, to enhance NR RRC re­ establishment, the enhancement are completed by: sending a re-establishment message on SRB1; and supporting immediate NAS recovery (RRC connection establishment) in case of RRC re-establishment failure, see also section 3, in case it gets back the RRCConnectionReestabishmentReject  the UE will perform actions upon leaving RRC connected state and inform NAS layer about RRC connection failure, this will trigger the NAS layer to perform recovery which includes a new RRC connection setup / an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE).

As per claim 17, claim 17 is rejected the same way as claim 15.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (NR Re-establishment procedure, R2-1801010, 01-2018), and further in view of Ericsson805 (NR re-establishment, R2-1804805, 04-2018).

As per claim 12, Ericsson disclose the UE according to claim 11.

Ericsson further disclose  wherein the memory stores further instructions that cause the processor to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer (see proposal 3, to enhance NR RRC re­ establishment, the enhancement are completed by: sending a re-establishment message on SRB1; and supporting immediate NAS recovery (RRC connection establishment) in case of RRC re-establishment failure, see also section 3, in case it gets back the RRCConnectionReestabishmentReject the UE will perform actions upon leaving RRC connected state and inform NAS layer about RRC connection failure, this will trigger the NAS layer to perform recovery which includes a new RRC connection setup);



Ericsson805 however disclose wherein a memory stores further instructions that cause a processor to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer, enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure (see page 5.3.7, a UE receives an RRC re-establishment, wherein the UE should: stop a timer T301; if the RRCReestablishment comprises masterCellGroup: execute cell group configuration for the received masterCellGroup according to 5.3.5.5; if the RRC re-establishment comprises radioBearerConfig, then the steps comprise: carry out radio bearer configuration according to 5.3.5.6; perform the actions upon going into RRC_IDLE as specified in 5.3.11, the release cause being "other", and end the program; and create an RRCReestablishmentComplete message and submit the message to lower layers for transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a memory stores further instructions that cause a processor to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer, enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure, as taught by Ericsson805, in the system of Ericsson, so as to re-establish the RRC connection. A UE in RRC_CONNECTED, for which security has been activated, initiate the procedure in order to continue the RRC connection. The connection re­ establishment succeeds if the network is able to find and verify a valid UE context. If the UE context cannot be retrieved, the network initiates the RRC connection establishment procedure according to section 5.3.x. If AS security has not been activated, the UE does not initiate the procedure but instead moves to RRC_IDLE directly, see Ericsson805, see section 5.3.7.1.

As per claim 14, claim 14 is rejected the same way as claim 12.

As per claim 16, Ericsson disclose the Base Station according to claim 15.

Ericsson further disclose wherein the RRC connection reestablishment fallback indication is information that causes the UE to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer (see proposal 3, to enhance NR RRC re­ establishment, the enhancement are completed by: sending a re-establishment message on SRB1; and supporting immediate NAS recovery (RRC connection establishment) in case of RRC re-establishment failure, see also section 3, in case it gets back the RRCConnectionReestabishmentReject  the UE will perform actions upon leaving RRC connected state and inform NAS layer about RRC connection failure, this will trigger the NAS layer to perform recovery which includes a new RRC connection setup); 

Ericsson however does not explicitly disclose enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure.

Ericsson805 however disclose wherein the RRC connection reestablishment fallback indication is information that causes the UE to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer,  enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure (see page 5.3.7, a UE receives an RRC re-establishment, wherein the UE should: stop a timer T301; if the RRCReestablishment comprises masterCellGroup: execute cell group configuration for the received masterCellGroup according to 5.3.5.5; if the RRC re-establishment comprises radioBearerConfig, then the steps comprise: carry out radio bearer configuration according to 5.3.5.6; perform the actions upon going into RRC_IDLE as specified in 5.3.11, the release cause being "other", and end the program; and create an RRCReestablishmentComplete message and submit the message to lower layers for transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date wherein the RRC connection reestablishment fallback indication is information that causes the UE to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer,  enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure, as taught by Ericsson805, in the system of Ericsson, so as to re-establish the RRC connection. A UE in RRC_CONNECTED, for which security has been activated, initiate the procedure in order to continue the RRC connection. The connection re­ establishment succeeds if the network is able to find and verify a valid UE context. If the UE context cannot be retrieved, the network initiates the RRC connection establishment procedure according to section 5.3.x. If AS security has not been activated, the UE does not initiate the procedure but instead moves to RRC_IDLE directly, see Ericsson805, see section 5.3.7.1.

As per claim 18, claim 18 is rejected the same way as claim 16.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection: IDS submitted 2/9/2022
Claim(s) 11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being obvious by Gunnarsson et al (US Pub. No.:2016/0353511).

A User Equipment (UE) (see Fig. 10, UE 20), comprising: 
a processor (see Fig.10, Processor 110); and 
a memory (see Fig,10, memory 130), wherein the memory stores instructions that cause the processor to: 
transmit a Radio Resource Control (RRC) connection reestablishment request message (see Fig. 4a, para. 0141-0148, the re-establishment procedure is initiated upon receipt of a request message Si41 RRCConnectionReestablishmentRequest, from the wireless device/UE in the RBS/eNB.); 
receive an RRC connection setup message in response to the RRC connection reestablishment request message (see para. 0141-0148, the UE receives a response message Si42 RRCConnectionReestablishment, from the eNB); 

indicate, by an RRC layer, an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE (see para. 0141-0148, the UE re-establishes the Packet Data Convergence Protocol, PDCP, and Radio Link Control, RLC, for SRB1. A radio resource configuration procedure is performed in accordance with a received radioResourceConfigDedicated information element of the response message Si42. Re-establishment of the signaling radio bearer, SRB1, is completed when a confirmation message Si43 RRCConnectionReestablishmentComplete is received from the UE in the eNB. Prior to receiving the feedback message, the messages are exchanged on a signaling radio bearer, SRB0).

As per claim 13, claim 13 is rejected the same way as claim 11.
As per claim 15, claim 15 is rejected the same way as claim 11.
As per claim 17, claim 17 is rejected the same way as claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (EP3836729A1) - see para. 0115, FIG. 11 shows a sequence diagram of a method of rejecting a user connection request in the situation shown in FIG. 10 according to an embodiment of the present invention. As shown in FIG. 11, the method comprises: Step 1: The user transmits a connection setup request message/connection resume request message/connection reestablishment request message to the distributed unit; Step 2: The distributed unit transmits a non-UE-associated F1AP message to the central unit. The message may include at least one of the following:The Information related to resource allocation of the distributed unit may be within an information element (such as radioResourceConfigDedicated in 36.331) or multiple information elements .square-solid. a connection setup request message/connection resume request message/connection reestablishment request message 
Kim (US Pub. No.: 2018/0278357) – see para. 0104, 0113, 0120,  “In the RRC Connection Re-establishment on SCG, UE reconfigure SRB1 to sends SCG Connection Re-establishment Request message to the selected cell (e.g. the neighbor cell). The SCG Connection Re-establishment Request is a new RRC signal message for RRC Connection Re-establishment on SCG and the name of this message might be changed in specification. If the UE successfully sends the SCG Connection Re-establishment Request, the UE stops the timer (e.g. a new timer similar to T311 of MCG) for RRC Connection Re-establishment on SCG and UE start another timer (e.g. a new timer similar to T301 of MCG). The UE receives SCG Connection Re-establishment message from the selected cell and resume all SCG DRBs and SCG transmission for split. The SCG Connection Re-establishment is a new RRC signal message for RRC Connection Re-establishment on SCG”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469